COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-14-00183-CV


RONIE WAYNE SMITH AND                                           APPELLANTS
LONNIE CHARLES SMITH

                                        V.

CITY OF WICHITA FALLS,                                           APPELLEES
WICHITA COUNTY, AND WICHITA
FALLS INDEPENDENT SCHOOL
DISTRICT


                                    ------------

         FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 43,025-A

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     On August 12, 2014, and August 27, 2014, we notified appellant Ronie

Wayne Smith in accordance with rule of appellate procedure 42.3(c) that we

would dismiss his appeal unless the $195 filing fee was paid. See Tex. R. App.

     1
      See Tex. R. App. P. 47.4.
P. 42.3(c). Appellant Ronie Wayne Smith has not paid the $195 filing fee. See

Tex. R. App. P. 5, 12.1(b).

      Because appellant Ronie Wayne Smith failed to comply with a requirement

of the rules of appellate procedure and the Texas Supreme Court’s order of

August 16, 2013, 2 we dismiss the appeal of Ronie Wayne Smith. See Tex. R.

App. P. 42.3(c), 43.2(f). This case shall hereinafter be styled “Lonnie Charles

Smith v. City of Wichita Falls, Wichita County, and Wichita Falls Independent

School District.”

      Appellant Ronie Wayne Smith shall pay all costs of his appeal, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 2, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                   2